[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JULY 18, 2007
                               No. 07-10155                    THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                             BIA No. A97-385-145

ERMAL AMETAJ,


                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                        Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                     (July 18, 2007)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Ermal Ametaj, a native and citizen of Albania, seeks review of the Board of
Immigration’s (“BIA”) decision affirming the immigration judge’s (“IJ”) removal

order and denying his claim for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”).1 Ametaj argues that substantial

evidence does not support the BIA’s adverse credibility finding, and that the

evidence in the record compels reversal. Ametaj also contends that the IJ erred in

its finding that he did not suffer past persecution. We note that the BIA only

denied Ametaj’s claim based on an adverse credibility finding.

       We review the BIA’s factual determination that an alien is ineligible for

asylum for substantial evidence. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001). Under this highly deferential standard, we must affirm “unless a

reasonable factfinder would have to conclude that the requisite fear of persecution

existed.” Id. (quotation marks omitted). We review credibility determinations

under the same standard, and may not substitute our judgment for that of the BIA.

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

       It is well settled that an adverse credibility determination alone may be

sufficient to support the BIA’s decision to deny an application for asylum,

particularly where there is no other evidence of persecution. Forgue v. U.S. Att’y


       1
       Ametaj also sought relief under the United Nations Convention Against Torture and
Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c).
Because he does not contest the BIA’s denial of this claim, he has abandoned this claim. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam).

                                               2
Gen., 401 F.3d 1282, 1287 (11th Cir. 2005); see also D-Muhumed, 388 F.3d at

819. Even if the BIA makes an adverse credibility determination, the BIA still

must “consider the other evidence produced by an asylum applicant.” Forgue, 401

F.3d at 1287.

       Here the BIA made a clean adverse credibility determination, and

substantial evidence supports its findings. Cf. Yang v. U.S. Att’y Gen., 418 F.3d

1198, 1201 (11th Cir. 2005). Ametaj had several inconsistences between his

testimony and asylum application. Ametaj testified about several instances of

violence against him in Albania. However, he was inconsistent as to the dates in

which at least one of the alleged attacks occurred. Furthermore, he testified

inconsistently with his application about who perpetrated the various attacks and

how many people participated. For example, he asserted on his application that

four civilians captured him in a van, but testified that the men were police officers

in civilian clothes. He also stated on his application that he was arrested by one

officer at his home, but testified that three officers arrested him.

      The BIA also properly considered the other evidence in the record and found

that it did not corroborate Ametaj’s claims. See Forgue, 401 F.3d at 1287.

Therefore, the BIA did not err in denying Ametaj’s claim. We do not review

Ametaj’s claim that the IJ erred in its past persecution analysis because the BIA

denied his claim based on an adverse credibility finding and only the BIA’s
                                            3
decision is under review. See Al Najjar, 257 F.3d at 1284. Accordingly, we deny

Ametaj’s petition.

      PETITION DENIED.




                                        4